DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 03/01/2021 that prior art Colvin, Schwartz, and Bennet do not disclose the fastener and suture locking washer limitations as claimed. The prior art rejections have been withdrawn. However, rejections with respect to Lyon and Bouduban as modified by Conley have been made below 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "a filament" in line 39. However, claim 27 recites “a filament” in line 35 and “the anatomical” in line 37. It is unclear of the “filament” of line 39 is the same or different filament of lines 35 and 37. For examination purposes, the “a  filament” of line 39 will be examined as the filament referring back to the filaments of lines 35 and 37.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 22, 25, 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2013/0123841 to Lyon.
As to claim 18, Lyon discloses an apparatus for securing a first anatomical object to a second anatomical object (paragraph 4), the apparatus comprising a fastener (86, figure 2) for securing to the second anatomical object (figure 13, 14, paragraph 69, 72), the fastener comprising an elongated shaft (shaft what seems to be 90, figure 2 ) having a distal end and a proximal end (figure 2), the elongated shaft being configured for positioning in the second anatomical object (figure 13,14), and an enlarged head (88) having a distal surface and a proximal surface (figure 2), the distal surface of the enlarged head being secured to the proximal end of the elongated shaft (figure 2), a suture locking washer (14, paragraph 40, 41, the plate can read on a washer since it is a planar disc that increased friction; Merriam-Webster defines washer as “flat thin ring or a perforated plate used in joints or assemblies to ensure tightness, prevent leakage, or relieve friction”, therefore the plate can be a flat ring, or perforated plate, and ensures tightness ) for seating on the fastener (figure 2), the suture-locking washer being formed separate from the fastener and comprising a washer body (figure 2) having a distal surface and a proximal surface (figure 2), a 
As to claim 22, Lyon discloses the fastener is a bone anchor (paragraph 69, 72). 
As to claim 25, Lyon discloses the apparatus comprises a filament extending through the passageway (figure 2).

As to claim 28, Lyon discloses the fastener is associated with the first anatomical object using a bone anchor (figure 13).
As to claim 29, Lyon discloses the fastener is associated with the first anatomical object by positioning the fastener adjacent a surface of the first anatomical object (figure 13, 14).

As to claim 31, Lyon discloses the filament is associated with the second anatomical object using a bone anchor (16). The second button 16 can be considered a bone anchor since it does anchor the filament and is associated with the tibia. 
As to claim 32, Lyon discloses the filament is associated with the second anatomical object by positioning a second fastener (16) against a surface of the second anatomic object. The second button 16 can be considered a second fastener without further limitations to what second fastener will comprise. 
As to claim 33, Lyon discloses the filament extends to the surface of the second anatomical object by passing the filament through a through-hole formed in the second anatomical object (figure 13, paragraph 69).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18-22, 26, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0190817 to Bouduban in view of U.S. Patent Publication 2014/0052176 to Conley.
As to claim 18, Bouduban discloses an apparatus for securing a first anatomical object to a second anatomical object (paragraph 82), the apparatus comprising a fastener (384, figure 22x) for securing to the second anatomical object (figure 22d, paragraph 82) the fastener comprising an elongated shaft (386 ) having a distal end and a proximal end (figure 22c), the elongated shaft being configured for positioning in the second anatomical object (figure 22d), and an enlarged head (40) having a distal surface and a proximal surface (figure 22a-d), the distal surface of the enlarged head being secured to the proximal end of the elongated shaft (figure 22a-d), a suture locking washer (390) for seating on the fastener (figure 22a-d), the suture-locking washer being formed separate from the fastener and comprising a washer body (figure 22a-d, paragraph 140) having a distal surface and a proximal surface (figure 22a-d), a first opening (410) extending from the distal surface to the proximal surface (figure 22a-d), the first opening being configured to accommodate the shaft of the fastener so that the shaft of fastener can be passed through the first opening in the washer body (figure 22a-d, paragraph 142) and the distal surface of the enlarged head of the 
Conley  teaches a similar device (abstract, paragraph 2, a device for bone fracture fixation and stabilization), having a tubular structure (10, figure 2) formed separately from a washer body and disposed in the second opening (16) in the washer body (figure 7), the tubular structure comprising a side wall having a first end and a second end and passageway extending therebetween (figure 2, ), the passageway being sized to slidingly accommodate a filament (54) therein (lumen of 10 as seen in figure 7), a portion of the side wall of the tubular structure projecting into the passageway so as to provide one-way movement of the filament through the passageway (figure, 4a,b paragraph 23, the crossbar 40 will flex in one direction but not the other, which will provide the one way movement of the filament) for the purpose of securing a suture to the device for fixation to bone according to the variable needs of the surgeon (paragraph 28). It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to use the tubular structure of Conley with the device of Bouduban to secure the suture in order for securing a suture to the device for fixation to bone according to the variable needs of the surgeon. 
As to claim 19, with the device of Bouduban and Conley above, Conley further teaches the tubular structure comprising end projections (50,52 each lip 
As to claim 20, with the device of Bouduban and Conley above, Conley further teaches the end projections are bent into engagement with portions of the body adjacent to the openings so as to secure the tubular structure into the opening (paragraph 26, the ends are deformed to form the lips, which will read on being into engagement).
As to claim 21, with the device of Bouduban and Conley above, Bouduban discloses the second opening the washer bod comprises a stepped bore (bore of 410, figure 22c) defining a shoulder (416), and further wherein the tubular structure engages the shoulder (figure 22a-d). 
As to claim 22, with the device of Bouduban and Conley above, Bouduban discloses the fastener is a bone anchor (figure 22a-d).
As to claim 26, with the device of Bouduban and Conley above, Bouduban discloses a second fastener (the second fastener as seen in figure 21d, usable with the embodiment of figure 22a-d) for securing to the first anatomical object (figure 21d, paragraph 82) the fastener comprising an elongated shaft (386) having a distal end and a proximal end (figure 22c), the elongated shaft being configured for positioning in the first anatomical object (figure 22d), and an enlarged head (40) having a distal surface and a proximal surface (figure 22a-d), the distal surface of the enlarged head being secured to the proximal end of the elongated shaft (figure 22a-d), a second suture locking washer (the second head 352 in figure 21d usable as the 390 in the embodiment of figure 22a-d) for seating 
Conley teaches a similar device (abstract, paragraph 2, a device for bone fracture fixation and stabilization), having a tubular structure (10, figure 2) formed separately from a washer body and disposed in the second opening (16) in the washer body (figure 7), the tubular structure comprising a side wall having a first end and a second end and passageway extending therebetween (figure 2), the passageway being sized to slidingly accommodate a filament (54) therein (lumen of 10 as seen in figure 7), a portion of the side wall of the tubular structure projecting into the passageway so as to provide one-way movement of the filament through the passageway (figure, 4a,b paragraph 23, the crossbar 40 will flex in one direction but not the other, which will provide the one way movement of the filament) for the purpose of securing a suture to the device for fixation to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771